Citation Nr: 1729115	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1989 to August 1990, September 1990 to December 1990 and February 17, 1991 to February 23, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied service connection for tinnitus. 

In November 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board Hearing).  A transcript of that hearing is of record.

In a March 2016 decision, the Board granted service connection for tinnitus.  Later that month, a rating decision issued by VA's Appelas Management Center (AMC) implemented the Board's grant, assigning a 10 percent rating for tinnitus, effective July 24, 2013.  See March 2016 Board Decision; March 2016 Rating Decision & Codesheet.  

The Board additionally notes that the March 2016 Board decision also reopened the Veteran's claim of entitlement to service connection for multiple sclerosis and remanded the reopened claim for additional development.  Because that claim is still undergoing active development at the RO, and has yet to be recertified to the Board, it is not addressed herein. 


FINDINGS OF FACT

A March 2016 Board decision granted service connection for tinnitus; therefore, there no remaining case or controversy with regard to that issue.  



CONCLUSION OF LAW

The benefit sought on appeal has been granted in full; there is thus no allegation of error of fact or law concerning the issue of entitlement to service connection for tinnitus.  38 U.S.C. § 7105 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 19.7, 20.101 (2016).  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.200 (2016). 

Here, as noted in the introduction above, the Veteran's claim for service connection for tinnitus was granted in a March 2016 Board decision.  A March 2016 rating decision assigned a 10 percent rating for tinnitus, effective July 24, 2013.  

Because the Veteran's claim was granted by the March 2016 Board decision, there is effectively no longer any allegation of error of fact or law concerning the issue of service connection for tinnitus.  There thus remains no case or controversy.  See 38 U.S.C. § 7105(d)(5) (2014).  

Additionally, the Veteran has not disagreed with the disability ratings or the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status.


Accordingly, because the issue of entitlement to service connection for tinnitus has been rendered moot by virtue of the Board's March 2016 decision, the claim must be dismissed, as no greater benefit can be provided.  See Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C. §§ 511, 7104, 7105 (2014); 38 C.F.R. § 20.101.


ORDER

The appeal as to the issue of entitlement to service connection for tinnitus is dismissed.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


